DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 


Information Disclosure Statement
The information disclosure statement filed 4/3/2019 fails to comply with 37 CFR §1.98, which essentially requires that the information submitted be a document, and further indicates the requirement for submission of copies in certain instances.  It has been placed in the application file, but the information referred to therein has not been considered.  It’s unclear what specific document(s) Applicants desire to be considered as cite no. 1 in the Non-Patent Literature Documents section of the information disclosure statement (which merely lists a case description).  



Reasons For Allowance
The cited references do not disclose defining links for each of one or more personal work objects, designated as personal to the specific user, within an existing work graph data structure interrelating the one or more personal work objects with other work objects represented within the existing work graph data structure, and indexing the one or more personal work objects for retrieval by a client device associated with a specific user identifier based at least in part on characteristics of the one or more personal work objects identified by the defined links.



After a thorough search, and in light of the prior art of record, claims 1-21 are allowed.


The drawings filed 3/27/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Lagoze, Carl, et al., “Fedora:  an architecture for complex objects and their relationships”, International Journal on Digital Libraries, Vol. 6, No. 2, Springer-Verlag, © 2006, pp. 124-138.
Object to object relationship representation (p. 130 §4.1).  Resource index and queries (p. 131 §4.2).  General object relationships, no personal aspect.



US Patent Application Publications
DaCosta 	 				2017/0228470
Content sharing platform, Abstract.  Relationship links between graph datasets [0041].  Graph database storage of dataset/metadata [0041].  Multi-level indexes [0016], [0018], [0020].  Threshold (index) relationships between datasets [0016].  Relationships between keywords, low level index for searching [0018]-[0019].  Datasets are not being designated as personal to the specific user.   

York 	 				2013/0275429
Graphs of content object and people, relationship edges, content/metadata and people/relationship info stored in graphs [0011].  Mentions “current work”, but no clear discussion of 

Kidron 	 				2012/0216296
Shared content access platform, Abstract.  Graph is a social or interest graph (not content-based) [0107].  Links are node relationships [0173].  Key field indexing [0215].


US Patents
Dumais 					7,162,473
No graph/nodes/relationship representation.  Indexing of datasets and metadata [col. 4 line 59 – col. 5 line 9].






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



March 12, 2021